 '
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

                                                                                                          JUL 3 0 2019
                                       UNITED STATES DISTRICT Co                                  T                                 I
                                                                                                          - - - - - __J
                                                                                                    CLfhK lj:3 l."_'\STHIC \:CURT
                                          SOUTHERN DISTRICT OF CALIFORNI                                                     C.-\!....\~·?tS~~
                                                                                                                        i_


                                                                                               SOUTHE::.1-iC•J ~;,:::,: f~iCT Ut·

              UNITED STATES OF AMERICA                              JUDGMENT IN A                 MtNKt""CASE""-·-·--
                                  V.                                (For Offenses Committed On or After November I, 1987)
       Jonathan Misael VILLAREAL-CANELAS
                                                                          Case Number:     19CR2202-AGS

                                                                    ERIC STUDEBAKER FISH, FD
                                                                    Defendant's Attorney
REGISTRATION NO.                  85300298


The Defendant:
IZI pleaded guilty to count(s)          I OF THE SUPERSEDING MISDEMEANOR INFORMATION

D     was found guilty on count(s)
      after a nlea of not QCuiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                      Nature of Offense                                                                Nnmber(s)
8 USC 1325                           IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                             I




      The defendant is sentenced is provided on page 2 of this judgment

D     The defendant has been found not guilty on count( s)

IZI Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

IZI   Assessment : REMITTED



IZI No fine                   •Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.

                                                                   July 30, 2019




                                                                                      W G. SCHOPLER
                                                                                     ATES M~GISTRATE JUDGE


                                                                                                                  19CR2202-AGS
'
    EFENDANT:                Jonathan Misael VILLAREAL-CANELAS                                        Judgment - Page 2 of2
    CASE NUMBER:             19CR2202-AGS

                                                    IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    120DAYS




    •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    •     The court makes the following recommendations to the Bureau of Prisons:




    •     The defendant is remanded to the custody of the United States Marshal.

    •     The defendant shall surrender to the United States Marshal for this district:
          •    at _ _ _ _ _ _ _ _ A.M.                           on
          •    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
          •    on or before
          •    as notified by the United States Marshal.
          •    as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

         Defendant delivered on
                                  ------------- to
    at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         19CR2202-AGS
